                                                                                                 Case 2:17-cv-00074-JCM-BNW Document 63-10 Filed 01/14/20 Page 2 of 4



                                                                                             1     DIANA S. EBRON, ESQ.
                                                                                                   Nevada Bar No. 10580
                                                                                             2     E-mail: diana@KGElegal.com
                                                                                                   JACQUELINE A. GILBERT, ESQ.
                                                                                             3     Nevada Bar No. 10593
                                                                                                   E-mail: jackie@KGElegal.com
                                                                                             4     KAREN L. HANKS, ESQ.
                                                                                                   Nevada Bar No. 9578
                                                                                             5     E-mail: karen@KGElegal.com
                                                                                                   KIM GILBERT EBRON
                                                                                             6     7625 Dean Martin Drive, Suite 110
                                                                                                   Las Vegas, Nevada 89139
                                                                                             7      Telephone: (702) 485-3300
                                                                                                   Facsimile: (702) 485-3301
                                                                                             8     Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                               UNITED STATES DISTRICT COURT
                                                                                            10                                       DISTRICT OF NEVADA
                                                                                            11     JPMORGAN CHASE BANK, N.A., a national           Case No. 2:17-cv-00074-JCM-BNW
                                                                                                   banking association,
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                            12
KIM GILBERT EBRON




                                                                                                                                                   JUDGMENT BY DEFAULT AGAINST
                                                                                                                        Plaintiff,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                   FIDEL H. PAJARILLO
                                                                                            13
                                                                                                   vs.
                                                                                            14
                                                                                                   SFR INVESTMENTS POOL 1, LLC, a
                                                                                            15     Nevada limited liability company; RANCHO
                                                                                                   LAS BRISAS MASTER HOMEOWNERS
                                                                                            16     ASSOCIATION, a Nevada non-profit
                                                                                                   corporation; FIDEL H. PAJARILLO, an
                                                                                            17     individual,
                                                                                            18                            Defendants.
                                                                                                   ______________________________________
                                                                                            19     SFR INVESTMENTS POOL 1, LLC, a
                                                                                            20     Nevada limited liability company,

                                                                                            21                       Counter/Cross Claimant,

                                                                                            22     vs.
                                                                                            23     JPMORGAN CHASE BANK, N.A., a national
                                                                                                   banking association; FIDEL H. PAJARILLO,
                                                                                            24     an individual,
                                                                                            25
                                                                                                                     Counter/Cross Defendants.
                                                                                            26
                                                                                            27            This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) Application
                                                                                            28

                                                                                                                                                 -1-
                                                                                                 Case 2:17-cv-00074-JCM-BNW Document 63-10 Filed 01/14/20 Page 3 of 4



                                                                                             1     for Judgment by Default against Fidel H. Pajarillo (“Pajarillo” or “Cross-Defendant”). Having

                                                                                             2     considered the application, including the declarations attached thereto, the Court makes the

                                                                                             3     following findings of fact and conclusions of law:

                                                                                             4     1.      On April 12, 2017, SFR filed a Cross-Complaint [ECF No. 21] for quiet title and injunctive

                                                                                             5     relief against Pajarillo, relating to real property located at 4856 La Cumbre Drive, Las Vegas,

                                                                                             6     Nevada 89147; Parcel No. 163-21-818-047 (“the Property”).

                                                                                             7     2.      Pajarillo failed to answer the complaint within the 21-day time limit set forth in FRCP 12.

                                                                                             8     The Clerk of the Court appropriately entered a default against Pajarillo on July 18, 2019.

                                                                                             9     3.      Pajarillo is not incompetent, an infant, or serving in the United States military.

                                                                                            10     4.      SFR submitted credible evidence in support of its application in the form of documents

                                                                                            11     obtained from the Official Records of the Clark County Recorder and declarations made under
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                            12     penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13     Pajarillo.

                                                                                            14             NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            15     made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            16             IT IS ORDERED, ADJUDGED AND DECREED that Pajarillo, any successors and

                                                                                            17     assigns, have no right, title or interest in the Property and that SFR is the rightful title owner.

                                                                                            18     ///

                                                                                            19     ///

                                                                                            20     ///

                                                                                            21     ///

                                                                                            22     ///

                                                                                            23     ///

                                                                                            24     ///

                                                                                            25     ///

                                                                                            26     ///

                                                                                            27     ///

                                                                                            28

                                                                                                                                                    -2-
                                                                                                 Case 2:17-cv-00074-JCM-BNW Document 63-10 Filed 01/14/20 Page 4 of 4



                                                                                             1            IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims against,

                                                                                             2     or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4
                                                                                                                                                  UNITED STATES DISTRICT COURT JUDGE
                                                                                             5                                                            January 16, 2020
                                                                                                                                                  Dated:________________________
                                                                                             6
                                                                                                   Respectfully submitted by:
                                                                                             7     KIM GILBERT EBRON
                                                                                             8      /s/ Jason G. Martinez
                                                                                                   JASON G. MARTINEZ, ESQ.
                                                                                             9     Nevada Bar No. 13375
                                                                                            10     7625 Dean Martin Dr., Ste. 110
                                                                                                   Las Vegas, NV 89139
                                                                                            11     Attorneys for SFR Investments Pool 1, LLC
                                                                                                   DATED this 14th day of January, 2020.
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                            12
KIM GILBERT EBRON

                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            13

                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                       -3-
